Citation Nr: 1520857	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for unstable angina.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 2007.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2009.  The RO issued a Statement of the Case (SOC) in July 2009.  In September 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 	

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in an in-service September 2006 Report of Medical Assessment, the Veteran reported in-service treatment at the Riverside General Hospital for irregular heartbeats.  In his September 2009 Substantive Appeal, the Veteran also reported post-service treatment at the Riverside General Hospital for angina and atrial fibrillation.  The RO sent the Veteran a letter in September 2014 requesting that the Veteran provide authorization for VA to obtain these records, and the Veteran did not respond.  No further attempts were made, and these records are not currently in the claims file.  However, as these records are, in part, STRs, additional attempts to obtain these records must be made, to include a Formal Finding of Unavailability if the STRs cannot be located.  This action must be completed upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, a VA addendum medical opinion is necessary before the claim can be decided on the merits.  Specifically, the Veteran was afforded a VA examination in June 2007.  Following a physical examination of the Veteran, to include a chest X-ray, the VA examiner determined that the Veteran did not have a current diagnosis related to his complaints of angina.  The examiner did not provide an etiology medical opinion.  However, just prior to filing his service connection claim, the Veteran was diagnosed with cardiac enlargement in an April 2007 private chest X-ray.  A July 2007 private treatment record also documents the Veteran's continued complaints of chest pain.  Further, in his Substantive Appeal, the Veteran reported private treatment for angina and atrial fibrillation from December 2007 to January 2008, during the course of this appeal.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify the name and address of the Riverside General Hospital where he was hospitalized in-service for irregular heart beat and post-service for atrial fibrillation and angina.  Once signed releases are received from the Veteran, obtain the Veteran's STRs and post-service treatment records from the Riverside General Hospital.  

As these records include STRs, if these specific records are not available, the Veteran should be notified, and a Formal Finding of Unavailability must be included in the claims file.

2.  After obtaining the above records, ask the original June 2007 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of the Veteran's currently diagnosed cardiac enlargement with chest pain.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following question:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed cardiac enlargement with chest pain is causally or etiologically related to an injury or incident that occurred during the Veteran's active duty service, to specifically include the complaints of chest pain and palpitations in service in March 1995, July 1996, July 2000, and September 2006?

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




